F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                                         PUBLISH
                                                              AUG 26 2002
                     UNITED STATES COURT OF APPEALS
                                                         PATRICK FISHER
                                                                   Clerk
                                   TENTH CIRCUIT



LINDSAY EARLS and LACEY EARLS,
minors, by their next friends and parents, John
David Earls and Lori Earls; DANIEL JAMES, a
minor, by his friend and mother, Leta Hagar,

               Plaintiffs - Appellants,
       v.                                          No. 00-6128
BOARD OF EDUCATION OF TECUMSEH
PUBLIC SCHOOL DISTRICT, Independent
School District No. 92 of Pottawatomie County;
TECUMSEH PUBLIC SCHOOL DISTRICT,
Independent School District No. 92 of
Pottawatomie County,

               Defendants - Appellees.

------------------------------------------

OKLAHOMA STATE SCHOOL BOARDS
ASSOCIATION; NATIONAL SCHOOL
BOARDS ASSOCIATION; WASHINGTON
LEGAL FOUNDATION; U.S. SENATORS
JUDD GREGG and DON NICKLES;
GOVERNOR FRANK KEATING; REP.
FRED S. MORGAN (Oklahoma); OKLAHOMA
SECONDARY SCHOOLS ACTIVITIES
ASSOCIATION; ALLIED EDUCATIONAL
FOUNDATION; GAYLA D. DUKE; RHONDA
ELLARD; DEBRA FLETCHER; BOBBETTE
HAMILTON; JIMMY and SHEILA JORDAN;
MICHAEL and KIM RAWLS; STEWART and
ROSHEL STABEL; KENNETH A. STANLEY;
KRIS STEELE; CLYDE L. and GAIL A.
 TOPPING; MIKE and VALERIE TUCKER;
 STEVE and LYNNE YOUNG; THE
 AMERICAN PUBLIC HEALTH
 ASSOCIATION; THE NATIONAL
 ASSOCIATION OF SOCIAL WORKERS; THE
 NATIONAL ASSOCIATION OF SOCIAL
 WORKERS – OKLAHOMA CHAPTER; THE
 CENTER FOR LAW AND EDUCATION; THE
 NATIONAL CENTER FOR YOUTH LAW;
 THE JUVENILE LAW CENTER; THE
 LOYOLA CHILDLAW CENTER;
 ADVOCATES FOR CHILDREN OF NEW
 YORK; LAWYERS FOR CHILDREN;
 COVENANT HOUSE NEW JERSEY;
 PROFESSOR MARTIN GUGGENHEIM &
 PROFESSOR RANDY HERTZ; AMERICAN
 ACADEMY OF PEDIATRICS,

             Amici Curiae.


                   OPINION ON REMAND FROM THE
                   UNITED STATES SUPREME COURT


Graham A. Boyd, American Civil Liberties Union Foundation, New Haven,
Connecticut, for Plaintiffs-Appellants.

Linda Maria Meoli (William P. Bleakley and Stephanie J. Mather with her on the
brief), The Center for Education Law, Inc., Oklahoma City, Oklahoma, for
Defendants-Appellees.

Craig R. Levine, New York, New York, filed an amici curiae brief for The
American Public Health Association, The National Association of Social
Workers, The National Association of Social Workers - Oklahoma Chapter, The
Center for Law and Education, The National Center for Youth Law, The Juvenile
Law Center, The Loyola ChildLaw Center, Advocates for Children of New York,
Lawyers for Children, Covenant House New Jersey, Professor Martin
Guggenheim & Professor Randy Hertz, and American Academy of Pediatrics.

                                      -2-
Tyson L. Williams and Julie L. Vogt, Oklahoma State School Boards Association,
Oklahoma City, Oklahoma; Julie K. Underwood and Edwin C. Darden, National
School Boards Association, Alexandria, Virginia, filed an amici curiae brief for
The Oklahoma State School Boards Association and The National School Boards
Association.

Daniel J. Popeo and R. Shawn Gunnarson, Washington Legal Foundation,
Washington, D.C., filed an amici curiae brief for Washington Legal Foundation;
U.S. Senators Judd Gregg and Don Nickles; Governor Frank Keating; Rep. Fred S.
Morgan (Oklahoma); Oklahoma Secondary Schools Activities Association; Allied
Educational Foundation; Gayla D. Duke; Rhonda Ellard; Debra Fletcher; Bobbette
Hamilton; Jimmy and Sheila Jordan; Michael and Kim Rawls; Stewart and Roshel
Stabel; Kenneth A. Stanley; Kris Steele; Clyde L. and Gail A. Topping; Mike and
Valerie Tucker; and Steve and Lynne Young.


Before BRORBY , ANDERSON , and EBEL , Circuit Judges.


PER CURIAM



      On remand from the United States Supreme Court’s opinion in Board of

Education of Independent School District No. 92 of Pottawatomie County v.

Earls, 122 S.Ct. 2559 (2002), we vacate our prior opinion, order and mandate, and

we remand to the district court to grant summary judgment in favor of the Board

of Education and the School District.

      REMANDED.




                                        -3-